747 N.W.2d 296 (2008)
Krystyna W. COTTER, individually and as guardian of her son, Harry Cotter, Plaintiff-Appellee,
v.
Thomas WISNER, Joyce S. Wisner, David C. Bottrall, Michelle Bottrall, and Donald F. Wierenga, Defendants-Appellants.
Docket No. 135887. COA No. 278280.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the January 14, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.